Case 1:21-mj-00010-STV Document 1 Filed 01/19/21 USDC Colorado Page 1 of 16




                                                                    FILED
                                                         UNITED STATES DISTRICT COURT
                                                              DENVER, COLORADO
                                                                 10:44 am, Jan 19, 2021

                                                          JEFFREY P. COLWELL, CLERK


                                               21-mj-00085

                                         Colorado Case No. 21-mj-00010-STV
Case 1:21-mj-00010-STV Document 1 Filed 01/19/21 USDC Colorado Page 2 of 16
        Case 1:21-mj-00085-ZMF Document 1 Filed 01/16/21 Page 1 of 1




        ROBERT GIESWEIN



                Defendant(s)




     Code Section                                                Offense Description

     18 USC 111(a)(2) Assault on a federal officer
     18 USC 1361, 2 Aiding and Abetting Destruction of Federal Property
     18 USC 1512(c)(2) Obstruction of a federal proceeding
     18 USC 1752(a) Violent entry or disorderly conduct
     40 USC 5104(e) Knowingly entering or remaining in any restricted building or grounds without lawful authority




                                                                                Complainant’s signature

                                                                       Cameron Graham, Special Agent
                                                                                 Printed name and title




         01/16/2021
                                                                                   Judge’s signature

            Washington D.C.                                           _                                       _
                                                                                 Printed name and title
Case 1:21-mj-00010-STV Document 1 Filed 01/19/21 USDC Colorado Page 3 of 16
       Case 1:21-mj-00085-ZMF Document 1-1 Filed 01/16/21 Page 1 of 14
Case 1:21-mj-00010-STV Document 1 Filed 01/19/21 USDC Colorado Page 4 of 16
       Case 1:21-mj-00085-ZMF Document 1-1 Filed 01/16/21 Page 2 of 14
Case 1:21-mj-00010-STV Document 1 Filed 01/19/21 USDC Colorado Page 5 of 16
       Case 1:21-mj-00085-ZMF Document 1-1 Filed 01/16/21 Page 3 of 14




                      Incursion at the U.S. Capitol on January 6, 2021
Case 1:21-mj-00010-STV Document 1 Filed 01/19/21 USDC Colorado Page 6 of 16
       Case 1:21-mj-00085-ZMF Document 1-1 Filed 01/16/21 Page 4 of 14
Case 1:21-mj-00010-STV Document 1 Filed 01/19/21 USDC Colorado Page 7 of 16
       Case 1:21-mj-00085-ZMF Document 1-1 Filed 01/16/21 Page 5 of 14




                                 ROBERT GIESWEIN
Case 1:21-mj-00010-STV Document 1 Filed 01/19/21 USDC Colorado Page 8 of 16
       Case 1:21-mj-00085-ZMF Document 1-1 Filed 01/16/21 Page 6 of 14
Case 1:21-mj-00010-STV Document 1 Filed 01/19/21 USDC Colorado Page 9 of 16
       Case 1:21-mj-00085-ZMF Document 1-1 Filed 01/16/21 Page 7 of 14
Case 1:21-mj-00010-STV Document 1 Filed 01/19/21 USDC Colorado Page 10 of 16
        Case 1:21-mj-00085-ZMF Document 1-1 Filed 01/16/21 Page 8 of 14
Case 1:21-mj-00010-STV Document 1 Filed 01/19/21 USDC Colorado Page 11 of 16
        Case 1:21-mj-00085-ZMF Document 1-1 Filed 01/16/21 Page 9 of 14
Case 1:21-mj-00010-STV Document 1 Filed 01/19/21 USDC Colorado Page 12 of 16
       Case 1:21-mj-00085-ZMF Document 1-1 Filed 01/16/21 Page 10 of 14
Case 1:21-mj-00010-STV Document 1 Filed 01/19/21 USDC Colorado Page 13 of 16
       Case 1:21-mj-00085-ZMF Document 1-1 Filed 01/16/21 Page 11 of 14




                                                                  See, e.g.
Case 1:21-mj-00010-STV Document 1 Filed 01/19/21 USDC Colorado Page 14 of 16
       Case 1:21-mj-00085-ZMF Document 1-1 Filed 01/16/21 Page 12 of 14
Case 1:21-mj-00010-STV Document 1 Filed 01/19/21 USDC Colorado Page 15 of 16
       Case 1:21-mj-00085-ZMF Document 1-1 Filed 01/16/21 Page 13 of 14
Case 1:21-mj-00010-STV Document 1 Filed 01/19/21 USDC Colorado Page 16 of 16
       Case 1:21-mj-00085-ZMF Document 1-1 Filed 01/16/21 Page 14 of 14
